UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund September 30, 2012 (Unaudited) Common Stocks99.2% Shares Value ($) Automobiles & Components.6% BorgWarner 15,012 a 1,037,479 Ford Motor 514,274 5,070,742 Goodyear Tire & Rubber 35,614 a 434,135 Harley-Davidson 30,163 1,278,006 Johnson Controls 92,958 2,547,049 Banks2.9% BB&T 94,045 3,118,532 Comerica 27,721 860,737 Fifth Third Bancorp 125,934 1,953,236 First Horizon National 34,481 332,052 Hudson City Bancorp 64,738 515,314 Huntington Bancshares 111,419 768,791 KeyCorp 132,150 1,154,991 M&T Bank 16,879 1,606,206 People's United Financial 50,663 615,049 PNC Financial Services Group 71,308 4,499,535 Regions Financial 190,572 1,374,024 SunTrust Banks 71,489 2,020,994 U.S. Bancorp 256,121 8,784,950 Wells Fargo & Co. 668,527 23,084,237 Zions Bancorporation 25,036 517,119 Capital Goods7.7% 3M 86,566 8,000,430 Boeing 92,100 6,412,002 Caterpillar 88,813 7,641,471 Cooper Industries 21,227 1,593,299 Cummins 24,099 2,222,169 Danaher 79,387 4,378,193 Deere & Co. 53,273 4,394,490 Dover 24,214 1,440,491 Eaton 45,049 b 2,129,016 Emerson Electric 99,319 4,794,128 Fastenal 36,682 1,576,959 Flowserve 7,241 924,965 Fluor 22,639 1,274,123 General Dynamics 45,126 2,983,731 General Electric 1,435,781 32,606,587 Honeywell International 106,122 6,340,790 Illinois Tool Works 58,720 3,492,078 Ingersoll-Rand 39,300 1,761,426 Jacobs Engineering Group 17,975 a 726,729 Joy Global 14,661 821,896 L-3 Communications Holdings 13,187 945,640 Lockheed Martin 35,978 3,359,626 Masco 47,940 721,497 Northrop Grumman 33,994 2,258,221 PACCAR 48,050 1,923,201 Pall 15,361 975,270 Parker Hannifin 20,267 1,693,916 Precision Castparts 19,595 3,200,647 Quanta Services 28,332 a 699,800 Raytheon 45,804 2,618,157 Rockwell Automation 19,101 1,328,475 Rockwell Collins 19,872 1,065,934 Roper Industries 13,440 1,476,922 Snap-on 8,436 606,295 Stanley Black & Decker 22,391 1,707,314 Textron 36,395 952,457 Tyco International 62,300 3,504,998 United Technologies 114,162 8,937,743 W.W. Grainger 8,403 1,750,933 Xylem 25,459 640,294 Commercial & Professional Services.5% Avery Dennison 13,279 422,538 Cintas 14,764 611,968 Dun & Bradstreet 6,630 527,881 Equifax 16,918 788,040 Iron Mountain 20,592 702,393 Pitney Bowes 27,570 b 381,017 R.R. Donnelley & Sons 25,681 b 272,219 Republic Services 42,103 1,158,254 Robert Half International 18,973 505,251 Stericycle 11,032 a 998,617 Waste Management 59,284 1,901,831 Consumer Durables & Apparel1.0% Coach 38,340 2,147,807 D.R. Horton 35,504 732,803 Fossil 7,038 a 596,119 Harman International Industries 9,916 457,723 Hasbro 16,061 b 613,048 Leggett & Platt 19,083 b 478,029 Lennar, Cl. A 22,486 b 781,838 Mattel 46,381 1,645,598 Newell Rubbermaid 40,792 778,719 NIKE, Cl. B 49,655 4,712,756 Pulte Group 44,106 a 683,643 Ralph Lauren 8,310 1,256,721 VF 11,948 1,904,033 Whirlpool 10,526 872,711 Consumer Services1.9% Apollo Group, Cl. A 14,827 a 430,724 Carnival 60,910 2,219,560 Chipotle Mexican Grill 4,198 a 1,333,033 Darden Restaurants 17,860 b 995,695 H&R Block 37,117 643,238 International Game Technology 39,962 523,103 Marriott International, Cl. A 34,251 1,339,214 McDonald's 137,032 12,572,686 Starbucks 103,321 5,243,541 Starwood Hotels & Resorts Worldwide 26,487 c 1,535,187 Wyndham Worldwide 20,297 1,065,187 Wynn Resorts 10,674 1,232,207 Yum! Brands 62,224 4,127,940 Diversified Financials5.7% American Express 134,134 7,626,859 Ameriprise Financial 28,668 1,625,189 Bank of America 1,465,335 12,938,908 Bank of New York Mellon 161,077 3,643,562 BlackRock 17,228 3,071,752 Capital One Financial 78,334 4,465,821 Charles Schwab 148,890 1,904,303 Citigroup 398,728 13,046,380 CME Group 41,632 2,385,514 Discover Financial Services 71,382 2,836,007 E*TRADE Financial 31,226 a 275,101 Federated Investors, Cl. B 12,874 b 266,363 Franklin Resources 19,197 2,400,969 Goldman Sachs Group 61,340 6,973,131 IntercontinentalExchange 9,937 a 1,325,695 Invesco 60,804 1,519,492 JPMorgan Chase & Co. 516,534 20,909,296 Legg Mason 18,302 451,693 Leucadia National 28,195 641,436 Moody's 26,189 1,156,768 Morgan Stanley 188,228 3,150,937 NASDAQ OMX Group 16,720 389,492 Northern Trust 29,797 1,383,028 NYSE Euronext 34,466 849,587 SLM 63,886 1,004,288 State Street 65,804 2,761,136 T. Rowe Price Group 34,117 2,159,606 Energy11.2% Alpha Natural Resources 30,386 a 199,636 Anadarko Petroleum 67,402 4,712,748 Apache 52,788 4,564,578 Baker Hughes 59,743 2,702,176 Cabot Oil & Gas 28,588 1,283,601 Cameron International 32,535 a 1,824,237 Chesapeake Energy 70,773 b 1,335,487 Chevron 266,346 31,045,290 ConocoPhillips 165,221 9,447,337 CONSOL Energy 31,076 933,834 Denbury Resources 51,990 a 840,158 Devon Energy 51,190 3,096,995 Diamond Offshore Drilling 9,883 b 650,400 Ensco, Cl. A 31,217 1,703,200 EOG Resources 36,349 4,072,905 EQT 20,214 1,192,626 Exxon Mobil 627,753 57,408,012 FMC Technologies 32,088 a 1,485,674 Halliburton 124,704 4,201,278 Helmerich & Payne 14,963 712,388 Hess 40,160 2,157,395 Kinder Morgan 76,551 2,719,092 Marathon Oil 94,959 2,807,938 Marathon Petroleum 46,781 2,553,775 Murphy Oil 25,992 1,395,510 Nabors Industries 41,237 a 578,555 National Oilwell Varco 57,335 4,593,107 Newfield Exploration 18,177 a 569,304 Noble 34,686 a 1,241,065 Noble Energy 23,999 2,224,947 Occidental Petroleum 110,121 9,477,013 Peabody Energy 36,868 821,788 Pentair 12,474 555,218 Phillips 66 84,638 3,924,664 Pioneer Natural Resources 16,277 1,699,319 QEP Resources 24,072 762,120 Range Resources 21,759 1,520,301 Rowan Companies, Cl. A 16,543 a 558,657 Schlumberger 180,439 13,051,153 Southwestern Energy 47,856 a 1,664,432 Spectra Energy 88,741 2,605,436 Sunoco 14,278 b 668,639 Tesoro 20,257 848,768 Valero Energy 74,665 2,365,387 Williams 84,458 2,953,496 WPX Energy 26,988 447,731 Food & Staples Retailing2.4% Costco Wholesale 58,827 5,890,053 CVS Caremark 173,367 8,394,430 Kroger 74,101 1,744,338 Safeway 32,833 b 528,283 Sysco 78,727 2,461,793 Wal-Mart Stores 228,604 16,870,975 Walgreen 118,039 4,301,341 Whole Foods Market 23,316 2,270,978 Food, Beverage & Tobacco6.0% Altria Group 275,071 9,184,621 Archer-Daniels-Midland 89,224 2,425,108 Beam 21,063 1,211,965 Brown-Forman, Cl. B 19,900 1,298,475 Campbell Soup 23,038 b 802,183 Coca-Cola 531,090 20,144,244 Coca-Cola Enterprises 37,686 1,178,441 ConAgra Foods 57,156 1,576,934 Constellation Brands, Cl. A 20,043 a 648,391 Dean Foods 25,870 a 422,975 Dr. Pepper Snapple Group 29,303 1,304,863 General Mills 87,016 3,467,588 H.J. Heinz 43,076 2,410,102 Hershey 20,939 1,484,366 Hormel Foods 18,619 544,420 J.M. Smucker 15,377 1,327,496 Kellogg 33,110 1,710,463 Kraft Foods, Cl. A 241,292 9,977,424 Lorillard 17,781 2,070,597 McCormick & Co. 17,744 1,100,838 Mead Johnson Nutrition 27,870 2,042,314 Molson Coors Brewing, Cl. B 22,078 994,614 Monster Beverage 20,708 a 1,121,545 PepsiCo 211,346 14,956,956 Philip Morris International 229,250 20,618,745 Reynolds American 44,223 1,916,625 Tyson Foods, Cl. A 40,812 653,808 Health Care Equipment & Services3.8% Aetna 45,465 1,800,414 AmerisourceBergen 34,018 1,316,837 Baxter International 74,485 4,488,466 Becton Dickinson & Co. 27,451 2,156,551 Boston Scientific 194,066 a 1,113,939 C.R. Bard 10,612 1,110,546 Cardinal Health 46,892 1,827,381 CareFusion 31,292 a 888,380 Cerner 19,568 a 1,514,759 Cigna 39,470 1,861,800 Coventry Health Care 18,222 759,675 Covidien 65,262 3,877,868 DaVita 11,592 a 1,201,047 DENTSPLY International 19,644 749,222 Edwards Lifesciences 15,486 a 1,662,732 Express Scripts Holding 110,205 a 6,906,547 Humana 21,715 1,523,307 Intuitive Surgical 5,363 a 2,658,064 Laboratory Corp. of America Holdings 12,716 a 1,175,849 McKesson 31,931 2,747,024 Medtronic 138,746 5,982,728 Patterson 11,346 388,487 Quest Diagnostics 21,325 1,352,645 St. Jude Medical 43,102 1,815,887 Stryker 39,362 2,190,889 Tenet Healthcare 52,212 a 327,369 UnitedHealth Group 140,262 7,771,917 Varian Medical Systems 15,587 a 940,208 WellPoint 45,188 2,621,356 Zimmer Holdings 23,489 1,588,326 Household & Personal Products2.3% Avon Products 59,016 941,305 Clorox 17,355 1,250,428 Colgate-Palmolive 60,655 6,503,429 Estee Lauder, Cl. A 32,607 2,007,613 Kimberly-Clark 53,185 4,562,209 Procter & Gamble 374,476 25,973,655 Insurance3.8% ACE 45,500 3,439,800 Aflac 63,650 3,047,562 Allstate 67,100 2,657,831 American International Group 157,400 a 5,161,146 Aon 43,761 2,288,263 Assurant 11,443 426,824 Berkshire Hathaway, Cl. B 249,125 a 21,972,825 Chubb 36,537 2,787,042 Cincinnati Financial 19,911 754,428 Genworth Financial, Cl. A 68,350 a 357,471 Hartford Financial Services Group 58,898 1,144,977 Lincoln National 37,990 918,978 Loews 42,469 1,752,271 Marsh & McLennan 73,194 2,483,472 MetLife 143,398 4,941,495 Principal Financial Group 37,760 1,017,254 Progressive 76,271 1,581,861 Prudential Financial 63,497 3,461,221 Torchmark 13,886 713,046 Travelers 53,048 3,621,056 Unum Group 38,728 744,352 XL Group 42,023 1,009,813 Materials3.5% Air Products & Chemicals 28,383 2,347,274 Airgas 9,628 792,384 Alcoa 147,323 1,303,809 Allegheny Technologies 13,887 442,995 Ball 20,771 878,821 Bemis 14,387 452,759 CF Industries Holdings 8,652 1,922,820 Cliffs Natural Resources 19,020 b 744,253 Dow Chemical 162,874 4,716,831 E.I. du Pont de Nemours & Co. 126,152 6,341,661 Eastman Chemical 20,736 1,182,159 Ecolab 35,834 2,322,402 FMC 18,626 1,031,508 Freeport-McMoRan Copper & Gold 128,147 5,072,058 International Flavors & Fragrances 10,335 615,759 International Paper 59,311 2,154,176 LyondellBasell Industries, Cl. A 46,060 2,379,460 MeadWestvaco 22,877 700,036 Monsanto 72,432 6,592,761 Mosaic 39,507 2,275,998 Newmont Mining 66,833 3,743,316 Nucor 43,351 1,658,609 Owens-Illinois 22,187 a 416,228 PPG Industries 20,442 2,347,559 Praxair 40,336 4,190,104 Sealed Air 26,589 411,066 Sherwin-Williams 11,374 1,693,702 Sigma-Aldrich 16,463 1,184,842 Titanium Metals 12,570 b 161,273 United States Steel 19,606 b 373,886 Vulcan Materials 17,780 840,994 Media3.5% Cablevision Systems (NY Group), Cl. A 26,917 426,634 CBS, Cl. B 81,010 2,943,093 Comcast, Cl. A 362,567 12,969,022 DIRECTV 85,413 a 4,480,766 Discovery Communications, Cl. A 33,620 a 2,004,761 Gannett 33,440 593,560 Interpublic Group of Cos. 63,291 703,796 McGraw-Hill 37,348 2,038,827 News, Cl. A 276,940 6,793,338 Omnicom Group 36,668 1,890,602 Scripps Networks Interactive, Cl. A 11,766 720,432 Time Warner 129,063 5,850,426 Time Warner Cable 41,669 3,961,055 Viacom, Cl. B 64,449 3,453,822 Walt Disney 243,938 12,753,079 Washington Post, Cl. B 710 b 257,751 Pharmaceuticals, Biotech & Life Sciences8.1% Abbott Laboratories 212,557 14,572,908 Agilent Technologies 47,409 1,822,876 Alexion Pharmaceuticals 25,935 a 2,966,964 Allergan 41,807 3,828,685 Amgen 105,221 8,872,235 Biogen Idec 32,251 a 4,812,817 Bristol-Myers Squibb 228,533 7,712,989 Celgene 59,310 a 4,531,284 Eli Lilly & Co. 138,121 6,548,317 Forest Laboratories 31,825 a 1,133,288 Gilead Sciences 102,392 a 6,791,661 Hospira 21,233 a 696,867 Johnson & Johnson 374,845 b 25,830,569 Life Technologies 23,827 a 1,164,664 Merck & Co. 414,079 18,674,963 Mylan 57,557 a 1,404,391 PerkinElmer 14,978 441,402 Perrigo 11,960 1,389,393 Pfizer 1,015,680 25,239,648 Thermo Fisher Scientific 49,325 2,901,790 Waters 11,894 a 991,127 Watson Pharmaceuticals 17,661 a 1,504,011 Real Estate2.1% American Tower 53,713 3,834,571 Apartment Investment & Management, Cl. A 19,722 c 512,575 AvalonBay Communities 12,995 c 1,767,190 Boston Properties 20,089 c 2,222,044 CBRE Group, Cl. A 41,107 a 756,780 Equity Residential 40,824 c 2,348,605 HCP 58,375 c 2,596,520 Health Care REIT 34,600 c 1,998,150 Host Hotels & Resorts 98,163 c 1,575,516 Kimco Realty 54,312 c 1,100,904 Plum Creek Timber 22,426 c 983,156 ProLogis 62,612 c 2,193,298 Public Storage 19,371 c 2,695,862 Simon Property Group 40,985 c 6,221,933 Ventas 39,527 c 2,460,556 Vornado Realty Trust 23,010 c 1,864,961 Weyerhaeuser 73,766 c 1,928,243 Retailing4.0% Abercrombie & Fitch, Cl. A 11,988 406,633 Amazon.com 48,963 a 12,452,270 AutoNation 4,721 a,b 206,166 AutoZone 5,061 a 1,870,900 Bed Bath & Beyond 31,875 a 2,008,125 Best Buy 37,813 b 650,005 Big Lots 8,410 a 248,768 CarMax 31,714 a 897,506 Dollar Tree 31,428 a 1,517,187 Expedia 11,971 692,403 Family Dollar Stores 13,215 876,155 GameStop, Cl. A 18,872 b 396,312 Gap 40,587 1,452,203 Genuine Parts 20,478 1,249,772 Home Depot 205,016 12,376,816 J.C. Penney 20,198 b 490,609 Kohl's 29,381 1,504,895 Limited Brands 33,548 1,652,574 Lowe's 155,147 4,691,645 Macy's 55,766 2,097,917 Netflix 7,217 a,b 392,893 Nordstrom 20,786 1,146,971 O'Reilly Automotive 16,176 a 1,352,637 Priceline.com 6,734 a 4,166,528 Ross Stores 30,734 1,985,416 Staples 93,132 b 1,072,881 Target 89,441 5,676,820 Tiffany & Co. 16,201 1,002,518 TJX 100,236 4,489,570 TripAdvisor 13,824 a 455,224 Urban Outfitters 15,477 a 581,316 Semiconductors & Semiconductor Equipment2.0% Advanced Micro Devices 82,112 a,b 276,717 Altera 44,214 1,502,613 Analog Devices 39,273 1,539,109 Applied Materials 168,337 1,879,483 Broadcom, Cl. A 69,859 a 2,415,724 First Solar 7,628 a,b 168,922 Intel 679,584 15,412,965 KLA-Tencor 22,841 1,089,630 Lam Research 24,812 a,b 788,649 Linear Technology 30,561 973,368 LSI 75,504 a 521,733 Microchip Technology 26,011 b 851,600 Micron Technology 138,381 a 828,210 NVIDIA 82,627 a 1,102,244 Teradyne 24,552 a 349,129 Texas Instruments 154,834 4,265,677 Xilinx 35,039 1,170,653 Software & Services9.6% Accenture, Cl. A 86,337 6,046,180 Adobe Systems 67,074 a 2,177,222 Akamai Technologies 24,722 a 945,864 Autodesk 29,599 a 987,719 Automatic Data Processing 66,252 3,886,342 BMC Software 19,979 a 828,929 CA 47,840 1,232,598 Citrix Systems 24,955 a 1,910,804 Cognizant Technology Solutions, Cl. A 40,932 a 2,861,965 Computer Sciences 21,610 696,058 eBay 157,663 a 7,632,466 Electronic Arts 46,783 a 593,676 Fidelity National Information Services 33,997 1,061,386 Fiserv 18,558 a 1,373,849 Google, Cl. A 35,899 a 27,085,796 International Business Machines 146,180 30,325,041 Intuit 37,561 2,211,592 MasterCard, Cl. A 14,591 6,587,545 Microsoft 1,025,635 30,543,410 Oracle 517,954 16,310,371 Paychex 43,587 1,451,011 Red Hat 26,641 a 1,516,939 SAIC 37,552 452,126 Salesforce.com 17,402 a 2,657,111 Symantec 98,049 a 1,764,882 Teradata 22,910 a 1,727,643 Total System Services 20,172 478,076 VeriSign 22,197 a 1,080,772 Visa, Cl. A 71,002 9,534,149 Western Union 83,211 1,516,104 Yahoo! 141,979 a 2,268,115 Technology Hardware & Equipment8.3% Amphenol, Cl. A 21,429 1,261,740 Apple 127,420 85,022,269 Cisco Systems 724,802 13,836,470 Corning 205,264 2,699,222 Dell 201,237 1,984,197 EMC 283,569 a 7,732,927 F5 Networks 10,419 a 1,090,869 FLIR Systems 22,461 448,658 Harris 15,059 771,322 Hewlett-Packard 267,418 4,562,151 Jabil Circuit 24,327 455,401 JDS Uniphase 31,303 a 387,688 Juniper Networks 70,645 a 1,208,736 Molex 19,018 b 499,793 Motorola Solutions 39,583 2,000,921 NetApp 48,862 a 1,606,583 QUALCOMM 231,529 14,468,247 SanDisk 33,020 a 1,434,059 Seagate Technology 48,111 1,491,441 TE Connectivity 57,400 1,952,174 Western Digital 30,278 1,172,667 Xerox 175,188 1,285,880 Telecommunication Services3.3% AT&T 784,592 29,579,118 CenturyLink 83,616 3,378,086 Crown Castle International 39,748 a 2,547,847 Frontier Communications 135,514 b 664,019 MetroPCS Communications 42,878 a 502,101 Sprint Nextel 418,106 a 2,307,945 Verizon Communications 387,339 17,651,038 Windstream 80,533 b 814,189 Transportation1.5% C.H. Robinson Worldwide 22,149 1,296,824 CSX 142,006 2,946,624 Expeditors International of Washington 28,782 1,046,514 FedEx 39,739 3,362,714 Norfolk Southern 43,461 2,765,423 Ryder System 6,897 269,397 Southwest Airlines 101,115 886,779 Union Pacific 64,386 7,642,618 United Parcel Service, Cl. B 100,165 7,168,809 Utilities3.5% AES 83,991 921,381 AGL Resources 16,031 655,828 Ameren 33,246 1,086,147 American Electric Power 65,855 2,893,669 CenterPoint Energy 57,365 1,221,874 CMS Energy 35,654 839,652 Consolidated Edison 38,918 2,330,799 Dominion Resources 77,010 4,076,909 DTE Energy 22,870 1,370,828 Duke Energy 95,090 6,161,832 Edison International 44,705 2,042,571 Entergy 23,992 1,662,646 Exelon 115,035 4,092,945 FirstEnergy 57,041 2,515,508 Integrys Energy Group 9,923 517,981 NextEra Energy 57,464 4,041,443 NiSource 37,374 952,290 Northeast Utilities 42,468 1,623,552 NRG Energy 28,648 612,781 ONEOK 27,862 1,346,013 Pepco Holdings 31,659 b 598,355 PG&E 57,027 2,433,342 Pinnacle West Capital 14,687 775,474 PPL 77,967 2,264,941 Public Service Enterprise Group 67,146 2,160,758 SCANA 17,807 b 859,544 Sempra Energy 30,587 1,972,556 Southern 118,926 5,481,299 TECO Energy 27,160 481,818 Wisconsin Energy 32,068 1,208,002 Xcel Energy 66,376 1,839,279 Total Common Stocks (cost $1,127,995,267) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.10%, 12/20/12 (cost $889,805) 890,000 d Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $13,095,829) 13,095,829 e Investment of Cash Collateral for Securities Loaned2.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $40,137,609) 40,137,609 e Total Investments (cost $1,182,118,510) % Liabilities, Less Cash and Receivables %) ) Net Assets % REIT-Real Estate Investment Trust a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $39,657,259 and the value of the collateral held by the fund was $41,054,024, consisting of cash collateral of $40,137,609 and U.S. Government & Agency securities valued at $916,415. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures positions. e Investment in affiliated money market mutual fund. At September, 30, 2012, net unrealized appreciation on investments was $623,108,414 of which $787,666,727 related to appreciated investment securities and $164,558,313 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 11.2 Software & Services 9.6 Technology Hardware & Equipment 8.3 Pharmaceuticals, Biotech & Life Sciences 8.1 Capital Goods 7.7 Food, Beverage & Tobacco 6.0 Diversified Financials 5.7 Retailing 4.0 Health Care Equipment & Services 3.8 Insurance 3.8 Materials 3.5 Media 3.5 Utilities 3.5 Telecommunication Services 3.3 Short-Term/Money Market Investments 3.1 Banks 2.9 Food & Staples Retailing 2.4 Household & Personal Products 2.3 Real Estate 2.1 Semiconductors & Semiconductor Equipment 2.0 Consumer Services 1.9 Transportation 1.5 Consumer Durables & Apparel 1.0 Automobiles & Components .6 Commercial & Professional Services .5 † Based on net assets. STATEMENT OF FINANCIAL FUTURES September 30, 2012 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2012 ($) Financial Futures Long Standard & Poor's 500 E-mini 219 15,704,490 December 2012 ) The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,749,400,444 - - Equity Securities - Foreign+ 1,703,200 - - Mutual Funds 53,233,438 - - U.S. Treasury - 889,842 - Liabilities ($) Other Financial Instruments: Financial Futures++ (168,092 ) - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended September 30, 2012 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 By: /s/ James Windels James Windels Treasurer Date: November 20, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
